Citation Nr: 9918923	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hallux 
valgus and flatfoot deformity.

2. Entitlement to an increased (compensable) rating for 
residuals of a fracture of the second toe of the left 
foot.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from January 1983 to 
September 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In September 1997, the Board remanded 
the veteran's claim to afford her the opportunity for a 
hearing that was held before the undersigned Board Member in 
May 1999.

The veteran contends that her bilateral hallux valgus and pes 
planus foot deformity is related to, or was aggravated by, 
active military service.  She maintains that her service-
connected residuals of a fracture of the left second toe 
warrant a compensable disability evaluation.

When examined for enlistment in December 1982, the veteran 
was noted to have bilateral second toes that overlapped her 
big toe.  Service medical records reflect her complaints of 
foot problems, including a fractured left second toe in 1984.  

Post service, when examined by VA in December 1985, the 
veteran gave a history of her toe fracture and said she had 
problems with hallux valgus.  Diagnoses included bilateral 
pes planus, bilateral hallux valgus and residuals of fracture 
to the second big toe. 

A June 1986 rating decision granted service connection for 
residuals of a fracture of the second left toe.  A 
noncompensable disability rating was assigned.

VA medical records, dated from 1988 to 1995, show the veteran 
underwent bunionectomies in December 1987 and January 1995.  
The records reflect her complaints of foot pain, bilateral 
pes planus, numbness, tingling and swelling.

When examined by VA in February 1995, the veteran complained 
of problems walking on both feet and the great toe with an 
inability to bear weight in the toe area.  She complained of 
pain with pressure to the toes, especially on the great toe 
and was unable to move the toes up and down.  She had right 
foot pain that was related to her left toe disability with 
formation of bunions and pain in that area and from having 
bunions due to the marked deformities of the left foot and 
bunionectomies noted above.  Diagnoses included status post 
bunionectomy, right foot with symptoms of pain on weight 
bearing and standing on the toes with moderate limitation of 
range of motion, flexion and extension of the great and 
second toes; status post bunionectomies with history of 
residuals of fractures of the second toe, swelling, marked 
limitation of range of motion, dorisflexion, pain on weight 
bearing and an inability to stand on toes due to pain, left 
foot.

At her May 1999 Travel Board hearing, the veteran testified 
that she experienced recurrent foot trouble in service with 
several post-service surgeries.  Before entering service, the 
veteran had few foot problems and said she was unaware of 
having flat feet until it was diagnosed in service.  She said 
parachute jumps and strenuous physical training in service 
aggravated her bilateral hallux valgus and she had serious 
foot problems after breaking her left second toe.  Since 
discharge, the veteran said she had to wear arch supports, 
take pain medication and experienced loss of mobility due to 
foot pain.

The Board finds that the veteran's claims are plausible and 
capable of substantiation and are, therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran complained of foot problems she alleges began in 
service, she is competent to state that she has had foot 
problems since that time and she has a current diagnosis of 
bilateral hallux valgus and pes planus.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

In light of the above, the Board is of the opinion that 
further development is warranted, prior to consideration of 
the veteran's claims.  Accordingly, the veteran's claims are 
REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional current records pertinent 
to her claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran, since 
November 1995, that are not already of 
record, to include those from the West 
Side VA Medical Center.

2. Thereafter, the RO should schedule the 
veteran for a VA examination by a 
podiatrist to determine the nature and 
extent of all current foot pathology, 
including the extent and severity of 
the service-connected residuals of 
fracture of the left second toe. All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  

(a) An opinion should be provided 
regarding the likelihood that the foot 
symptomatology noted at the veteran's 
enlistment underwent an increase in 
severity of the pre-existing condition 
beyond natural progression during her 
period of military service.  

(b) An opinion should also be provided 
regarding the likelihood that the 
veteran's current flatfoot deformity 
had its onset in service or is 
otherwise related thereto.  

(c) Regarding the veteran's service-
connected left second toe disability, 
the examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in 
relation to the medical history, 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the effects 
of disability upon her ordinary 
activity.  The examiner should provide 
an opinion as to whether pain 
significantly limits functional 
ability during flare-ups or with 
extended use.  Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The examiner should also 
indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 
(1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  

A copy of this remand and the claims 
file should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
file was made. Any opinion expressed 
should be accompanied by a written 
rationale.

3. After the development above has been 
completed to the extent possible, the 
RO should again review the record and 
readjudicate the issues of entitlement 
to service connection for bilateral 
hallux valgus with flatfoot deformity 
and an increased (compensable) 
evaluation for residuals of a fracture 
of the left second toe.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
her representative should be furnished with a supplemental 
statement of the case on all issues in appellate status, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development, 
and the Board intimates no opinion as to any final outcome 
warranted.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is otherwise notified by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










